Citation Nr: 0626673	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-21 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability, to include the issue of whether new and material 
evidence has been submitted to reopen the claim.

2.  Entitlement to service connection for left hip 
disability.

3.  Entitlement to service connection for low back 
disability, to include the question of secondary service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran was a cadet at West Point Military Academy from 
July 3, 1972 to June 2, 1976, and had active service with the 
United States Army from June 2, 1976 to July 2, 1981.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an adverse rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2006, the veteran testified via 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability, to include the issue of whether new and material 
evidence has been submitted to reopen the claim.

2.  Entitlement to service connection for left hip 
disability.

3.  Entitlement to service connection for low back 
disability, to include the question of secondary service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran was a cadet at West Point Military Academy from 
July 3, 1972 to June 2, 1976, and had active service with the 
United States Army from June 2, 1976 to July 2, 1981.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an adverse rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2006, the veteran testified via 
videoconference transmission before C.W. Symanski, who is the 
Veterans Law Judge rendering the final determination in this 
case and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  
During his hearing, the veteran withdrew from appeal issues 
of service connection involving his left ankle and left 
thigh.  The Board will proceed accordingly.

The issues of entitlement to service connection for left hip 
and low back disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A Board decision dated August 1985 denied a claim of 
entitlement to service connection for right shoulder 
disability on the basis that the disability of the right 
shoulder was not incurred in or aggravated by active service 
and that degenerative changes were not manifest within one 
year from his discharge from active service.

2.  Evidence of record since the Board's August 1985 decision 
is new and material as it includes medical opinion that the 
veteran's current right shoulder disability results from 
injury during active service.


CONCLUSIONS OF LAW

1.  A Board decision dated August 1985, that denied a claim 
of entitlement to service connection for right shoulder 
disability, is final.  38 U.S.C. § 4004(b) (West 1982); 38 
C.F.R. § 19.104 (1985).  

2.  New and material evidence has been received since the 
Board's August 1985 decision denying a claim of entitlement 
to service connection for right shoulder disability; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 66 Fed. Reg. 45620 (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a decision dated August 1985, the Board denied a claim of 
entitlement to service connection for right shoulder 
disability on the basis that disability of the right shoulder 
was not incurred in or aggravated by active service and that 
degenerative changes were not manifest within one year from 
his discharge from active service.  This decision is final.  
38 U.S.C. § 4004(b) (West 1982); 38 C.F.R. § 19.104 (1985).  
The veteran filed his claim to reopen on August 24, 2001, and 
this appeal ensues from the RO's May 2002 denial to reopen 
his claim.  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

For claims filed prior to August 29, 2001, new evidence is 
defined as evidence that is not merely cumulative or 
redundant of other evidence previously of record.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  See generally 66 Fed. Reg. 45620 (August 
29, 2001).  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime and wartime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  The term "active 
duty" includes service as a cadet at the United States 
Military Academy.  38 U.S.C.A. § 101(21)(D) (West 2002).  In 
order to qualify for entitlement to compensation under 
38 U.S.C.A. §§ 1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  Arthritis which manifests itself 
to a degree of 10 percent or more within one year from 
separation from active service may be service connected even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2005).

The veteran was a cadet at West Point Military Academy from 
July 3, 1972 to June 2, 1976, and had active service with the 
United States Army from June 2, 1976 to July 2, 1981.  
Evidence of record before the Board at the time of the August 
1985 decision included the veteran's enlistment examination 
that noted a scar on the right upper arm with a normal 
clinical evaluation provided for the upper extremities.  In 
September 1975, he underwent an orthopedic consultation due 
to complaint of symptoms compatible with right shoulder 
subluxation.  He had a pre-service history of removal of a 
calcium deposit of the right shoulder that, according to the 
examiner, most probably represented a myositis ossificans of 
the brachialis muscle.  His physical examination revealed no 
evidence of subluxation, no palpable mass, normal strength of 
the biceps and triceps and a normal radial nerve.  An x-ray 
examination demonstrated no gleno-humeral defect.  He was 
deemed fit for commissioning without restriction.  He was 
seen in May 1976 with report of a history of a mild 
acromioclavicular injury while playing rugby.  Physical 
examination of the right shoulder demonstrated mild "step 
off."  An x-ray examination was significant only for a 
slight elevation of the tip of the clavicle.  His shoulder 
joint was deemed stable.  He was assessed with a moderate, 
old subluxation injury treated with physical therapy.  On his 
separation examination in June 1981, he reported a history of 
intermittent shoulder pain, but physical examination 
indicated a normal clinical evaluation of the upper 
extremities.

VA examination in October 1982 included the veteran's report 
of episodic soreness and slight pain of the right shoulder, 
especially with overhead lifting, since an acromioclavicular 
separation while he was a cadet.  His right shoulder first 
became chronically sore in June 1982 while playing tennis.  
His physical examination resulted in a diagnosis of 
dislocation of the right acromioclavicular joint symptomatic 
at times.  A July 1984 statement from Charles W. Krieger, 
Jr., M.D., reported that the veteran was first seen in June 
1982 with report of chronic right shoulder problems since 
service.  Physical examination was significant for tenderness 
over the rotator cuff, particularly with abduction and 
forward flexion, with essentially full range of motion.  X-
ray examination demonstrated a little roughening of the 
tuberosity and evidence of surgery at the mid-humerus region.  
He was given a diagnosis of rotator cuff tendonitis.  He 
continued to receive treatment for rotator cuff tendonitis.  
Right shoulder crepitance and a prominent acromioclavicular 
joint was noted in April 1984.  Dr. Krieger indicated that 
the veteran had significant residual disability from chronic 
rotator cuff tendonitis and early degenerative change in the 
right shoulder as a residual of his football activities at 
the West Point Military Academy.

Evidence of record since the Board's August 1985 decision 
includes a June 2003 opinion letter from Dr. Krieger that was 
based upon review of the veteran's medical records, to 
include his service medical records.  Dr. Krieger noted the 
veteran's history of injuring his right shoulder in 1975 with 
report of symptoms compatible with subluxation.  It was noted 
that x-ray examination showed sclerosis and subchondral 
cystic changes at the apex of the greater tuberosity 
compatible with trauma to the rotator cuff.  Dr. Krieger 
indicated that it was a known fact that disruption of the 
acriomavicular joint could lead to degenerative changes in 
subsequent years, and that repetitive blunt trauma, such as 
playing football and rugby, could ultimately result in 
progressive problems with the involved joints over time.  
Based upon this premise, Dr. Krieger concluded that the 
veteran's current right shoulder disability was related to 
his in-service injuries.

The Board finds that the June 2003 opinion from Dr. Krieger 
is new and material evidence sufficient to reopen the claim.  
This statement indicates review of the service medical 
records and provides opinion as to a causal relationship 
between the current right shoulder disability and in-service 
injury supported by reference to general medical principles.  
This cures the previous evidentiary defect and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The claim, therefore, is 
reopened.

As addressed in the remand below, the Board defers review of 
the claim on the merits pending additional development.


ORDER

The claim of entitlement to service connection for right 
shoulder disability is reopened.  To this extent only, the 
claim is granted.


REMAND

The veteran entered active service in July 3, 1972 with a 
normal clinical evaluation of the right shoulder provided.  A 
scar of the right shoulder was noted with no further 
explanation.  He is deemed to have entered service in sound 
condition.  38 U.S.C.A. § 1111 (West 2002).  His treatment 
for subluxation symptoms in 1975 disclosed his prior history 
of probable treatment for myositis ossificans of the 
brachialis muscle.  His treatment in 1976 referred to an 
"old" subluxation injury.  The Board finds that medical 
opinion, based upon discussion of the veteran's pre-service, 
in-service and post-service history of right shoulder 
treatment is necessary to make a decision in the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  On remand, the veteran 
should be advised of the potential applicability of the 
presumption of soundness standard wherein VA holds the burden 
of proving by clear and unmistakable evidence that both (1) 
the veteran's disease or injury pre-existed service and (2) 
that such disease or injury was not aggravated by service.  
VAOGCPREC 3-2003 (July 15, 2003). 

Additionally, Dr. Krieger has provided opinion, based upon 
review of the veteran's medical records, that the veteran had 
instances of blunt trauma to the left hip in service that 
contributed to the onset of degenerative of his left hip 
after service.  The instances of trauma included blunt trauma 
to the hip in conjunction with an ankle fracture, treatment 
for a hip pointer during football practice, the jarring 
shocks from parachute training, and his rigorous physical 
training program.  Dr. Krieger has also attributed the 
veteran's low back disability, reported as annular bulging of 
disc material at L3-L4, L4-L5 and L5-S1 by a magnetic 
resonance imaging (MRI) scan in January 2006, due to a 
history of repetitive traumas while playing football and 
rugby and by aggravation due to his left hip disability.  
This constitutes competent medical opinion in support of the 
claim.  Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000).  The Board also finds that medical opinion, based upon 
review of the claims folder, is necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Notify the veteran as follows:
    a)  that he entered service absent a notation 
of pre-existing right shoulder disability;
    b)  the issue of a right shoulder disability 
pre-existing service is raised by medical 
records disclosing probable surgical treatment 
for myositis ossificans of the right brachialis 
muscle prior to service; and 
    c)  VA holds the burden of proving by clear 
and unmistakable evidence that both (1) his 
right shoulder disease or injury pre-existed 
service and (2) was not aggravated by service.

2.  Upon receipt of any additional evidence 
and/or information, schedule the veteran for 
orthopedic examination in order to determine the 
nature and etiology of his right shoulder, left 
hip and lower back disabilities.  The examiner 
should review the contents of the entire claims 
folder.  Following the examination, the examiner 
should provide opinion on the following 
questions:

      a)  whether the evidence clearly and 
unmistakably establishes that a right shoulder 
disability pre-existed service in July 1972 and, 
if so, whether it is clear and unmistakable that 
such disorder did not undergo a permanent 
increase in severity during the period of active 
service, to include as a result of right 
shoulder trauma in May 1976; OR whether it is at 
least as likely as not that the current right 
shoulder disability is the result of event(s) 
during active service, or alternatively, had its 
onset in service;
    b) whether it is at least as likely as not 
that the current left hip disability is the 
result of event(s) during active service, or 
alternatively, had its onset in service;
    c) whether it is at least as likely as not 
that the current low back disability is the 
result of event(s) during active service, or 
alternatively, had its onset in service; and
    d) if it is determined that left hip 
disability is related to event(s) in service or 
had its onset in service, whether it is at least 
as likely as not that there is a causal 
relationship between left hip disability and any 
additional impairment of low back disability?

In providing the opinion, provide a rationale 
for the conclusions reached with discussion of 
the June 2003 opinion set forth by Dr. Krieger.

3.  Thereafter, readjudicate the claims on 
appeal.  If any benefit on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement of the 
case (SSOC) and an appropriate period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain medical opinion in the case.  No inference should 
be drawn regarding the final disposition of the claims as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


